PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 19-2144


YASMIN REYAZUDDIN,

                        Plaintiff − Appellant,

                v.

MONTGOMERY COUNTY, MARYLAND,

                        Defendant – Appellee.

------------------------------

THE disABILITY LAW CENTER OF VIRGINIA; DISABILITY RIGHTS
MARYLAND; DISABILITY RIGHTS OF WEST VIRGINIA; PROTECTION AND
ADVOCACY FOR PEOPLE WITH DISABILITIES, INC. OF SOUTH CAROLINA;
DISABILITY RIGHTS NORTH CAROLINA,

                        Amici Supporting Appellant.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:11-cv-00951-DKC)


Argued: December 8, 2020                                   Decided: February 24, 2021


Before DIAZ, THACKER, and HARRIS, Circuit Judges.


Vacated and remanded by published opinion. Judge Diaz wrote the opinion, in which
Judge Thacker and Judge Harris joined.
ARGUED: Kevin Douglas Docherty, BROWN GOLDSTEIN & LEVY, LLP, Baltimore,
Maryland, for Appellant. Patricia Lisehora Kane, OFFICE OF THE COUNTY
ATTORNEY, Rockville, Maryland, for Appellee. ON BRIEF: Joseph B. Espo, BROWN
GOLDSTEIN & LEVY, LLP, Baltimore, Maryland; Timothy Elder, Albert Elia, TRE
LEGAL PRACTICE, Fremont, California, for Appellant. Marc P. Hansen, County
Attorney, John P. Markovs, Deputy County Attorney, Edward B. Lattner, Chief, Division
of Human Resources and Appeals, Patricia Victoria Haggerty, Associate County Attorney,
Erin J. Ashbarry, Associate County Attorney, OFFICE OF THE COUNTY ATTORNEY,
Rockville, Maryland, for Appellee. Steven M. Traubert, Zachary Devore, Kalena C. M.
Ek, disABILITY LAW CENTER OF VIRGINIA, Richmond, Virginia, for Amici The
disAbility Law Center of Virginia, Disability Rights Maryland, Disability Rights of West
Virginia, Protection and Advocacy for People with Disabilities, Inc. of South Carolina, and
Disability Rights North Carolina. Daniel E. Peterson, Anthony A. Fox, PARKER POE
ADAMS & BERNSTEIN LLP, Charlotte, North Carolina, for Amicus International
Municipal Lawyers Association.




                                            2
DIAZ, Circuit Judge:

      Yasmin Reyazuddin appeals the district court’s order denying her motion seeking

to recover reasonable attorney’s fees, costs, and expenses from Montgomery County,

Maryland. The district court held that Reyazuddin isn’t eligible for such an award because

she’s not a “prevailing party” under 29 U.S.C. § 794a(b). Because we disagree, we vacate

the order and remand for further proceedings.



                                            I.

                                           A.

      This case stems from Montgomery County’s failure to reasonably accommodate

Reyazuddin’s disability (she is blind). 1 In 2009, the County consolidated its customer

service employees into a single county-wide call center, referred to as “MC 311.” At the

time, Reyazuddin worked as a customer service representative in the County’s health and

human services department. When the new call center opened, the County didn’t transfer

Reyazuddin along with her colleagues because the software the County used at the center

wasn’t accessible to blind people. Instead, Reyazuddin was offered (and worked) several

alternate jobs for the County. But she wanted to resume her customer service position at

MC 311.



      1
        For additional background, see this court’s opinions in Reyazuddin’s first and
second appeals. Reyazuddin v. Montgomery Cnty., 789 F.3d 407, 410–13 (4th Cir. 2015)
(“Reyazuddin I”); Reyazuddin v. Montgomery Cnty., 754 Fed. Appx. 186, 188–89 (4th Cir.
2018) (“Reyazuddin II”).

                                            3
                                              B.

       Reyazuddin sued the County, alleging that it failed to provide a reasonable

accommodation for her disability. She brought claims under the Rehabilitation Act and

the Americans with Disabilities Act (the “ADA”), seeking declaratory and injunctive relief

as well as compensatory damages. The district court granted summary judgment to the

County. In Reyazuddin I, we affirmed the district court’s judgment with respect to

Reyazuddin’s ADA claim but remanded her Rehabilitation Act claim for trial.

       A few months before trial, the County offered Reyazuddin a job at the Columbia

Lighthouse for the Blind. Reyazuddin declined. The jury didn’t hear about this job offer,

as discovery closed before the County made the offer and Reyazuddin opted to confine her

evidence at trial to events that occurred prior to receiving it.

       The jury found that the County discriminated against Reyazuddin in violation of the

Rehabilitation Act. Specifically, the jury found that (1) Reyazuddin is an individual with

a disability; (2) the County had notice of Reyazuddin’s disability; (3) Reyazuddin could

perform the essential functions of a customer service representative with a reasonable

accommodation either within or outside of MC 311; (4) the County failed to provide a

reasonable accommodation; (5) the County’s failure to transfer Reyazuddin to MC 311 was

an adverse employment action; and (6) it wasn’t an undue hardship for the County to make




                                               4
MC 311 accessible for Reyazuddin.        However, the jury awarded Reyazuddin $0 in

compensatory damages. 2

       After trial, Reyazuddin moved for an order requiring the County to make MC 311

accessible and to transfer her there. The district court determined that it needed more

information regarding what it would take for the County to upgrade MC 311’s software

and whether the Columbia Lighthouse for the Blind job offer constituted a reasonable

accommodation such that the County wouldn’t be required to transfer Reyazuddin to MC

311.   Thus, the court denied Reyazuddin preliminary injunctive relief and ordered

discovery on her equitable claims.

       While discovery was ongoing, the County finally transferred Reyazuddin to MC

311.   Reyazuddin modified her request for injunctive relief and, after a two-week

evidentiary hearing, the district court found that the County had reasonably accommodated

Reyazuddin and that its past discrimination was isolated and unlikely to recur. Thus, the

district court denied Reyazuddin injunctive relief. It also declined to issue a declaratory

judgment because doing so would have been superfluous to the jury’s verdict. Finally, the

court entered judgment in favor of Reyazuddin and against the County for her

Rehabilitation Act claim “in the amount of $0.00 in compensatory damages.” J.A. 131.

We affirmed the district court’s judgment in Reyazuddin II.




       2
       Reyazuddin sought damages only for emotional distress. She didn’t request
economic or nominal damages.

                                            5
       Shortly thereafter, Reyazuddin moved for an award of reasonable attorney’s fees,

costs, and expenses. The district court subsequently granted a joint motion by the parties

to bifurcate briefing for the court to determine two relevant questions separately: (1)

whether Reyazuddin is a “prevailing party” (making her eligible for such an award) and, if

she is, (2) how much the court should award Reyazuddin.

       After the parties briefed the first question, the district court held that Reyazuddin

isn’t a “prevailing party” and denied Reyazuddin’s motion on that basis. Reyazuddin

timely appealed.



                                              II.

       The sole issue before us is whether Reyazuddin is a “prevailing party” under the

Rehabilitation Act. The Act provides that “[i]n any action or proceeding to enforce or

charge a violation” of a relevant provision, the district court, “in its discretion, may allow

the prevailing party, other than the United States, a reasonable attorney’s fee as part of the

costs.” 29 U.S.C. § 794a(b).

       The term “prevailing party” is a legal term of art that we interpret consistently across

all federal fee-shifting statutes. Smyth ex rel. Smyth v. Rivero, 282 F.3d 268, 274 (4th Cir.

2002). We review de novo a district court’s determination of whether someone is a

“prevailing party.” McAfee v. Boczar, 738 F.3d 81, 87–88 (4th Cir. 2013), as amended

(Jan. 23, 2014).

       Here, Reyazuddin won a jury verdict that found the County liable for discrimination

and entitled Reyazuddin to equitable relief—at least until the County capitulated by

                                              6
transferring her to MC 311. The district court nonetheless concluded that Reyazuddin isn’t

a prevailing party because she didn’t obtain an “enforceable judgment” that materially

altered the legal relationship between herself and the County. J.A. 139–143 (citing Farrar

v. Hobby, 506 U.S. 103 (1992); Hewitt v. Helms, 482 U.S. 755 (1987)). Thus, the court

reasoned that Reyazuddin is simply advancing the “catalyst theory” that the Supreme Court

expressly rejected in Buckhannon Bd. & Care Home v. W. Va. Dep’t of Health & Human

Res., 532 U.S. 598 (2001). We disagree.

       To begin, Farrar, Hewitt, and Buckhannon each involved very different facts than

those at issue here. In Farrar, the Supreme Court considered “whether a civil rights

plaintiff who receives a nominal damages award is a ‘prevailing party’ eligible to receive

attorney’s fees” and answered in the affirmative. 506 U.S. at 105. The Hewitt Court

considered “whether a party who litigates to judgment and loses on all of his claims can

nonetheless be a ‘prevailing party’ for purposes of an award of attorney’s fees” and

answered in the negative. 482 U.S. at 757, 759–60. And the Buckhannon Court considered

“whether th[e] term [‘prevailing party’] includes a party that has failed to secure a judgment

on the merits or a court-ordered consent decree, but has nonetheless achieved the desired

result because the lawsuit brought about a voluntary change in the defendant’s conduct.”

532 U.S. at 600. The Court again answered in the negative. 3 Id.




       3
         The County also cites our decision in McAfee. But there, neither party disputed
that the plaintiff was a prevailing party, as he had obtained both a jury verdict and a
damages award. McAfee, 738 F.3d at 88.

                                              7
       We think this case is more like Parham v. Southwestern Bell Telephone Co., 433

F.2d 421 (8th Cir. 1970). In fact, we think Reyazuddin is even more of a “prevailing party”

than the Parham plaintiff was.

       There, the plaintiff didn’t prove his claim at trial; rather, in reversing the district

court’s dismissal in part, the Eighth Circuit “h[e]ld as a matter of law” that the defendant

company had discriminated against black Americans in violation of Title VII. Parham,

433 F.2d at 427. But the court also affirmed the district court’s denial of injunctive relief

due to changes the company made to its hiring practices after the plaintiff sued. Id. at 429.

Nonetheless, our sister circuit reasoned that the plaintiff’s “lawsuit acted as a catalyst

which prompted” the company to change its behavior and determined that the plaintiff had

“prevailed in his contentions of racial discrimination against blacks generally” such that he

was entitled to reasonable attorney’s fees. 4 Id. at 429–30.

       Despite this language, the Buckhannon majority expressly approved of the Parham

decision, distinguishing it from the “catalyst theory” cases that Buckhannon overruled. 532

U.S. at 607 n.9. And Justice Scalia elaborated on that approval in disputing the dissent’s

suggestion that the majority’s opinion “approves the practice of denying attorney’s fees to

a plaintiff with a proven claim of discrimination, simply because the very merit of his claim


       4
         The Parham court also ordered the district court to “retain jurisdiction over the
matter for a reasonable period of time to insure the continued implementation of the
[defendant company’s] policy of equal employment opportunities.” Id. at 429. But we
don’t think the mere threat of future injunctive relief (via retained jurisdiction) was any
more of an “enforceable judgment” than Reyazuddin’s jury verdict and subsequent
judgment in her favor. If the County were to return to its discriminatory ways, Reyazuddin
could reinvoke the district court’s jurisdiction simply by filing a new lawsuit.

                                              8
led the defendant to capitulate before judgment.” Id. at 616 (Scalia, J., concurring). “To

the contrary,” Justice Scalia clarified, “the Court approves the result in [Parham], where

attorney’s fees were awarded after a finding that the defendant had acted unlawfully.” Id.

(cleaned up).

       This reasoning supports our holding here. Reyazuddin isn’t a prevailing party

because she catalyzed the County to change its behavior by filing a lawsuit; rather, she’s a

prevailing party because she proved her claim to a jury before the County capitulated by

transferring her to MC 311. And that transfer was key to the district court’s subsequent

finding that the County reasonably accommodated Reyazuddin and, thus, the court’s

ultimate denial of Reyazuddin’s request for equitable relief.

       We note that our holding today is narrow. Had the County transferred Reyazuddin

to MC 311 before she proved that its refusal to do so amounted to discrimination, this

would be a classic catalyst theory case. Likewise, had Reyazuddin sought only damages

against the County, her failure to obtain any would mean she wasn’t a prevailing party.

But it would be unjust to hold that Reyazuddin didn’t prevail simply because the County’s

timely capitulation rendered unnecessary equitable relief that Reyazuddin would have

otherwise been entitled to. 5




       5
         We express no opinion on what amount (if any) Reyazuddin is entitled to in
attorney’s fees. That question is for the district court to determine in the first instance.

                                             9
                                     *      *      *

      Accordingly, we vacate the district court’s order denying Reyazuddin’s motion and

remand for further proceedings consistent with this opinion.

                                                           VACATED AND REMANDED




                                           10